Walsh, J.,
concurring. Having come to the conclusion that we, as judges, are accountable for what we approve to be done as much as we are for what we do, I, too, reluctantly join in the majority decision in this case. My reluctance stems from the circumstances of this case.
Judge Harper first viewed the subject television advertisement eight days prior to the election and was thus not given much time to reflect upon the advertisement prior to authorizing its airing. Eight days seems like a long time until one considers the lag time involved in making up a new television advertisement, distributing it, showing it, and the nearness of the upcoming election day to October 31, 1994, when Judge Harper first saw the advertisement. Additionally, funds had already been expended to make the subject television advertisement.
When Ohio Republican Party Chairman Robert Bennett invited Judge Harper to his office in Columbus to view the television commercial for the first time, the press of these circumstances had to be in the front of her mind. Also to be considered by her, after seeing it, was the wisdom of confronting Bennett concerning the poor judgment that went into designing this commercial, and whether she wanted, at this stage of the campaign, so to disagree with the state party chairman who had put her into this position.
*231By her failure to reject the advertisement, we are finding that Judge Harper violated Canons 2A and 7B(l)(a). But, this didn’t happen in a vacuum. For that I am saddened by the resulting blemish on her otherwise successful career.